                                                                       USDC SDNY
                                                                       DOCUMENT
                                                                       ELECTRONICALLY FILED
                                                                       DOC #:
UNITED STATES DISTRICT COURT                                           DATE FILED: 5/21/2021
SOUTHERN DISTRICT OF NEW YORK
 -------------------------------------------------------------- X
 WILLIAM BRACEY,                                                :
                                                                :
                                              Petitioner,       :
                                                                :    20-CV-9015 (VEC)
                            -against-                           :    15-CR-00537 (VEC)
                                                                :
                                                                :   OPINION AND ORDER
 UNITED STATES OF AMERICA,                                      :
                                                                :
                                              Respondent. :
 -------------------------------------------------------------- X
VALERIE CAPRONI, United States District Judge:

        Petitioner William Bracey moves pro se, pursuant to 28 U.S.C. § 2255, to vacate his 33-

year prison sentence. Pet., Dkt. 1564. Mr. Bracey argues that his sentence was imposed based

on an involuntary and unintelligent guilty plea. Specifically, Petitioner argues that he pleaded

guilty “in exchange for dismissal of a charge” that was subsequently rendered invalid by the

Supreme Court’s decision in United States v. Davis, 139 S. Ct. 2319 (2019). Pet., Dkt. 1564 at

16. The Government opposes vacatur and argues, inter alia, that Mr. Bracey’s guilty plea was

knowing and voluntary. Gov. Opp., Dkt. 1600. For the following reasons, Mr. Bracey’s petition

is DENIED.

                                              BACKGROUND

        In 2009, Petitioner became a member of the Young Gunnaz (“YGz”), a violent and

dangerous gang operating in and around various housing projects in the South Bronx. Gov.

Opp., Dkt. 1600 at 2-5. Mr. Bracy was a high-ranking member of the overall YGz gang, and a

leader of a YGz set called the “63rd YGz,” which was based in an apartment complex on 163rd

Street between Morris and Teller Avenues in the Bronx. Id. at 4.




                                                         1
        Mr. Bracey was involved in several violent assaults and shootings as a member of the

YGz. Id. at 4-5. For example, in November 2010, Petitioner and other members of the YGz

participated in a shootout with members of a rival gang, during which a rival gang member and

Mr. Bracey himself, were shot and injured. Id. at 4. On April 16, 2012, Petitioner and other

YGz members murdered a rival gang member, Moises Lora, in a courtyard near a children’s

playground in the Bronx. Id. Petitioner and other members of the YGz kicked Mr. Lora to

death. Id. Finally, on May 22, 2015, Petitioner shot, and seriously wounded, a rival gang

member in front of a barbershop in the Bronx. Id. at 5.

        In December 2015, Petitioner was charged with, inter alia, (i) participating in a

racketeering conspiracy in violation of 18 U.S.C. § 1962(d); (ii) murder in aid of racketeering

under circumstances evincing a depraved indifference to human life in violation of 18 U.S.C. §

1959(a)(1) and 2; and (iii) discharging firearms in connection with a “crime of violence,” namely

the racketeering conspiracy, in violation of 18 U.S.C. § 924(c)(1)(A)(iii) and 2. 1 Dkt. 31.

        On January 4, 2017, Mr. Bracey pleaded guilty to Count One of the S13 indictment,

participating in the YGz racketeering conspiracy in violation of 18 U.S.C. § 1962(d). See Plea

Agmt., Dkt. 1600, Ex. A. Pursuant to his plea agreement with the Government, Mr. Bracey

agreed to admit that during and in furtherance of the racketeering conspiracy, he participated in

the murder of Mr. Lora and in the attempted murder of a rival gang member in May 2015. Plea

Agmt., Dkt. 1600, Ex. A at 1, Plea Tr., Dkt. 819 at 23-26. Petitioner also agreed not to appeal or

collaterally challenge, including through a § 2255 petition, any sentence of imprisonment equal




1
         The S1 Indictment was superseded several times to add more members of the YGz as defendants and
additional charges against some defendants, but those indictments carried forward the original charges against
Petitioner. See Dkt. 590. Petitioner ultimately pleaded guilty to the S13 indictment. See Dkt. 819.



                                                         2
to or below the stipulated Guidelines sentence of life imprisonment. 2 Plea Agmt., Dkt. 1600, Ex.

A at 6. Finally, the Government agreed to move to dismiss the remaining counts against Mr.

Bracey, including Count Thirteen which charged him with discharging a firearm in connection

with a “crime of violence,” namely the YGz racketeering conspiracy, in violation of § 924(c).

Id. at 1-2.

        Before accepting Petitioner’s guilty plea, the Court questioned Mr. Bracey at length to

confirm that he was pleading guilty knowingly and voluntarily. See generally Plea Tr., Dkt. 819

at 6-18, 26. Mr. Bracey affirmed under oath that he had reviewed the plea agreement with his

attorney and that he understood its contents and consequences. Id. at 14-18. Mr. Bracey also

confirmed that he understood that he was waiving his “right to appeal or to collaterally attack or

to move for a modification of [his] sentence under any circumstances.” Id. at 18. After

evaluating Mr. Bracey’s answers to the Court’s questions and observing his demeanor, the Court

found that Mr. Bracey was entering his guilty plea knowingly and voluntarily and that he

understood the consequences of his plea. Id. at 27. Accordingly, the Court accepted Mr.

Bracey’s guilty plea. Id.

        On July 19, 2017, the Court sentenced Petitioner to 33 years’ imprisonment and five

years of supervised release. See Judgment, Dkt. 1119.

        On August 4, 2017, Petitioner appealed his sentence to the United States Court of

Appeals for the Second Circuit, arguing that his sentence was unreasonable and that his waiver

of the right to appeal was unenforceable. See Case No. 17-2384. On December 19, 2019, the

Second Circuit affirmed Mr. Bracey’s sentence, holding that Petitioner’s sentence was not




2
         The Plea Agreement stipulated that Mr. Bracey had a total offense level of 43 and a criminal history
category of III, yielding a Guidelines sentence of life imprisonment. Plea Agreement, Dkt. 1600, Ex. A at 5.


                                                         3
“shockingly high” as to be deemed substantively unreasonable. 3 See United States v. Brown,

797 F. App’x 52, 55–56 (2d Cir. 2019).

                                                 DISCUSSION

         Pursuant to 28 U.S.C. § 2255, a petitioner “may move the court which imposed [his]

sentence to vacate, set aside or correct the sentence.” 28 U.S.C. § 2255(a). Relief under § 2255

is available “only for a constitutional error, a lack of jurisdiction in the sentencing court, or an

error of law or fact that constitutes ‘a fundamental defect which inherently results in a complete

miscarriage of justice.’” United States v. Bokun, 73 F.3d 8, 12 (2d Cir. 1995) (quoting Hill v.

United States, 368 U.S. 424, 428 (1962)). When a petitioner brings a § 2255 petition pro se, the

Court must construe the submission liberally and interpret it to “raise the strongest arguments

that [it] suggests.” Triestman v. Fed. Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (per

curiam) (quoting Pabon v. Wright, 459 F.3d 241, 248 (2d Cir. 2006)).

         Petitioner argues that his guilty plea was involuntary and unintelligent because it was

based on the Government’s agreement as part of the bargain to dismiss Count Thirteen, a §

924(c) charge that was subsequently invalidated by the Supreme Court’s decision in Davis. The

Court disagrees.

         To be enforceable, a guilty plea must be knowing, intelligent, and voluntary. United

States v. Roque, 421 F.3d 118, 122 (2d Cir. 2005). A plea is knowing and intelligent if the

defendant fully understands the consequences of his plea. Id. A guilty plea is voluntary “if it is



3
          While Petitioner’s appeal was pending in the Second Circuit, the Supreme Court decided United States v.
Davis, 139 S. Ct. 2319 (2019), holding, inter alia, that conspiracy to commit a crime of violence ordinarily is not a
valid predicate crime of violence for purposes of a § 924(c) charge. The parties advised the Second Circuit of the
Davis decision pursuant to Federal Rule of Appellate Procedure 28(j). In his 28(j) letter, Petitioner argued, for the
first time, that the Davis decision “affects the voluntariness of his guilty plea,” because he pleaded guilty to Count
One “primarily to avoid the risk of conviction for a violation of § 924(c) predicated on use or carrying of a firearm
in relation to the RICO conspiracy.” Brown, 797 F. App’x at 56 n.1. The Second Circuit held that Petitioner waived
this argument and declined to address it. Id.


                                                          4
not the product of actual or threatened physical harm, mental coercion overbearing the

defendant’s will, or the defendant’s sheer inability to weigh his options rationally.” Miller v.

Angliker, 848 F.2d 1312, 1320 (2d Cir. 1988). Rule 11 of the Federal Rules of Criminal

Procedure “sets forth requirements for a plea allocution and is designed to ensure that a

defendant’s plea of guilty is a voluntary and intelligent choice among the alternative courses of

action open to the defendant.” Zhang v. United States, 506 F.3d 162, 168 (2d Cir. 2007)

(citation omitted). Rule 11 does not, however, “require that a plea be vulnerable to later attack if

the defendant did not correctly assess every relevant factor entering into his decision.” Brady v.

United States, 397 U.S. 742, 757 (1970) (noting that a “defendant is not entitled to withdraw his

plea merely because he discovers long after the plea has been accepted that his calculus

misapprehended the quality of the [prosecution’s] case or the likely penalties attached to

alternative courses of action.”).

       Moreover, “a voluntary plea of guilty intelligently made in the light of the then applicable

law does not become vulnerable because later judicial decisions indicate that the plea rested on a

faulty premise.” Brady, 397 U.S. at 757; see also United States v. Haynes, 412 F.3d 37, 39 (2d

Cir. 2005) (“While ignorance of then-existing rights can invalidate a plea agreement in some

cases, ignorance of future rights is unavoidable and not a basis for avoiding a plea agreement.”);

Roque, 421 F.3d at 123 (holding that, while “ignorance of rights may affect the intelligence of a

plea, ignorance of the future changes to federal sentencing law brought forth by [the Supreme

Court’s decision in] Booker [did] not constitute an independent force that might render

[petitioner’s] plea involuntary.”).

       Here, Petitioner does not contest that at the time of the guilty plea, he acknowledged

under oath that: (i) he understood the rights he would be waiving by pleading guilty and the




                                                 5
maximum penalties he could face as a result of his guilty plea; (ii) he had been afforded a

sufficient opportunity to discuss his case and the consequences of pleading guilty with his

attorney; (iii) he was satisfied with his attorney; (iv) he understood that he had the right to plead

not guilty and persist in that plea; (v) he was pleading guilty voluntarily; and (vii) there was an

independent factual basis for his plea of guilty. See Plea Tr., Dkt. 819 at 6-27. Similarly,

Petitioner does not contend that he was forced or coerced into pleading guilty or that any

physical or mental conditions “affected [his] capacity to consider rationally the benefits and costs

of his plea.” Roque, 421 F.3d at 122. Instead, Petitioner argues that his plea was unknowing,

unintelligent, and involuntary because he pled guilty to Count One in exchange for the

Government’s dismissal of the now-invalid § 924(c) charge. Pet., Dkt. 1564 at 22 (arguing that

his plea was involuntary and unknowing because “no one involved in [his] plea proceeding –not

his attorney, the AUSA, this [] Court and certainly not [Petitioner]—correctly understood the

essential ‘crime of violence’ element of Count 13.”). The Court disagrees.

         The fact that Petitioner 4 did not foresee that two years after his guilty plea the Supreme

Court would decide in Davis that RICO conspiracy is not a “crime of violence” as that term is

defined in 18 U.S.C. § 924(c) does not affect the voluntariness of Petitioner’s guilty plea to

Count One of the indictment. See Brady, 397 U.S. at 757; Roque, 421 F.3d at 123 (noting that

even though conditions may have “changed since the [plea] bargain was struck,” and even

though the parties “might have bargained differently and might even have reached a different

bargain” had they known how the Supreme Court would rule in Booker, such considerations are




4
          To the extent the petition can be construed liberally to include an ineffective assistance of counsel claim
based on the failure of Mr. Bracey’s attorney to anticipate the Supreme Court’s ruling in Davis, that claim is also
without merit. An attorney’s failure to predict the future does not result in his or her assistance being ineffective.
McMann v. Richardson, 397 U.S. 759, 773 (1970) (noting that “counsel for [defendant] cannot be faulted for not
anticipating” future court decisions.).


                                                            6
“simply not relevant to whether [defendant’s] plea is enforceable.”); see also United States v.

Morgan, 406 F.3d 135, 137 (2d Cir. 2005) (“The possibility of a favorable change in the law

after a plea is simply one of the risks that accompanies pleas and plea agreements.”). Put

differently, the fact that Petitioner did not anticipate the Supreme Court’s ruling in Davis “does

not impugn the truth or reliability of his plea,” and Petitioner may not “disown his solemn

admissions” due to “later pronouncements of the courts.” Brady, 397 U.S. at 757; McMann v.

Richardson, 397 U.S. 759, 774 (1970) (holding that a defendant who pleads guilty “does so

under the law then existing” at the time and noting that “although he might have pleaded

differently had later decided cases then been the law, he is bound by his plea and his conviction

unless he can allege and prove serious derelictions on the part of counsel sufficient to show that

his plea was not, after all, a knowing and intelligent act.”). Accordingly, Petitioner’s plea

remains valid and enforceable because it was voluntary and intelligent.

                                         CONCLUSION

       For the foregoing reasons, Mr. Bracey’s petition is denied. The Court declines to issue a

certificate of appealability as Petitioner has not made a substantial showing of a denial of a

constitutional right. See Matthews v. United States, 682 F.3d 180, 185 (2d Cir. 2012).

       The Clerk of Court is respectfully directed to terminate the open motion at docket entry

1564 in case number 15-CR-537 and close the corresponding civil case at case number 20-CV-

9015. The Clerk of Court is directed to mail a copy of this opinion to Petitioner.



SO ORDERED.
                                                      ________________________
Date: May 21, 2021                                    VALERIE CAPRONI
      New York, New York                              United States District Judge




                                                 7
